DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-5 are pending with claims 1 and 3 under examination and claims 4-5 withdrawn from consideration.
Claims 2 and 6 have been canceled.

Response to Amendment
The amended claims received on 09/20/2022 have overcome most of the drawing objections set forth in the Non-Final Rejection mailed on 07/06/2022.  
The amended claims have overcome all of the previously set forth specification objections.  Accordingly, the specification objections have been withdrawn. 
Based on the claim amendments, new claim objections have been set forth.
The amended claims have overcome all of the previously set forth 112(f) claim interpretations.  Accordingly, the 112(f) claim interpretations have been withdrawn. 
Applicants amendments to the claims have overcome each of the 112(b) rejection previously set forth in the Non-Final Office Action.  Accordingly, the 112(b) rejections have been withdrawn.
Based on the amended claims and remarks received on 09/20/2022, the previous prior art rejection based on Ohta has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

 “the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction” of claim 2.  Fig. 5 shows the first rail 41, defined in para. [0052] of the instant specification, overlapping in the vertical direction with the second rails, defined in para. [0056] of the instant specification.

    PNG
    media_image1.png
    489
    836
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 line 37 refers to “belts” which should recite “belt”.  

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (Translation of WO 2011/122562; already of record – hereinafter “Ohta”). 

Regarding claim 1, Ohta teaches an automatic analysis apparatus (Ohta; fig. 1, #1, [36]), comprising: 
a housing which accommodates an analysis device (Ohta; fig. 1, #11, [36]); 
a vessel disposed at a predetermined position in the housing (Ohta; fig. 2, #17, P1, [45-46]); 
an opening for taking the vessel into/from the housing, which is provided in the housing (Ohta; fig. 1, #200, [46]); 
an intermediate moving member which is operated to take the vessel into/from the housing via the opening (Ohta discloses a holder 18 that is moved from the predetermined position P1 to the take-out position P2; fig. 2, [45, 46]); 
a transport mechanism which transports the vessel from the predetermined position to a vessel takeout position along with the operation of the intermediate moving member (Ohta discloses a transport mechanism 19 for conveying the vessel 17 supported on the intermediate moving member 18 from the first predetermined position P1 inside the housing 11 to a take-out position P2 outside the housing 11; figs. 2-4; [45, 46]); and 
a plurality of gears which reduces an operation amount of the intermediate moving member as compared with a movement amount of the vessel from the predetermined position to the vessel takeout position (Ohta discloses “a speed change mechanism that reduces an operation amount of the operation portion as compared with an amount of movement of the container from the predetermined position to the container removal position”; [8].  Specifically, Ohta discloses a first belt 194 wound around a pair of first pulleys 193 and a second belt 196 wound around a second pair of pulleys 195; fig. 4, [52]. The rotational force of the first pulley is transmitted to the second pulley at a constant speed.  The rotational force of the second pulley is transmitted to the container via the second belt.  In this case, since the diameter of the first pulley is smaller than the diameter of the second pulley, the revolution amount of the second belt is larger than the revolution amount of the first belt.  As a result, the power of the operating portion is transmitted to the container after being speeded up by the transmission mechanism; [18].  In other words, the dimensional relationship between the diameters of the first pulley and the second pulley constitutes a speed change mechanism.  Ohta further discloses a gear mechanism may be used rather than pulleys; fig. 7, #193a, #195a, and #197, [63])
wherein a movement direction of the intermediate moving member and a movement direction of the vessel are the same when the vessel is taken in/out (Ohta; figs. 3-4, [52]), 
the transport mechanism includes: 
a pair of first rails which slidably supports the housing and the intermediate moving member and extends in the movement direction of the intermediate moving member (Ohta discloses guide rails 191 are fixed to the housing and support the intermediate moving member 18 at position P1; figs 4, 5 & 6, [53-54].  The examiner notes fig. 4 is a side view showing one of the first rails and fig. 6 shows the pair of first rails on the left and right side of projection 18b); 
a pair of second rails which slidably supports the intermediate moving member and the vessel and extends in the movement direction of the vessel (Ohta discloses guide rails 192 fixed to drawer 114 and supports the intermediate moving member 18 at position P2; figs. 4, 5, & 6, [53-54].  The examiner notes fig. 4 is a side view showing one of the second rails and fig. 6 shows the pair of second rails on the left and right side of projection 18b); 
a belt which bridges across a pair of pulleys provided in the intermediate moving member to be looped thereover (Ohta discloses belt 196 bridges pulleys 195 near positions P1 and P2, and is mounted to projection 18b of the intermediate moving member 18; fig. 4, [55-56]); 
a driving mechanism which transmits the operation of the intermediate moving member to a rotation of the pulleys (Ohta discloses a handle 115 for pulling out (opening) drawer 114; [48].  Accordingly, opening of the drawer via handle 115 to take the vessel into/from the housing via the opening is a linear/horizontal force applied to the intermediate moving member and transmitted to a rotational force of the pulleys; figs. 3-4); and 2New U.S. Patent ApplicationAtty Docket No.: KAI-12540
a moving pin which moves the vessel along with traveling of the belt (Ohta discloses projection 18b of the intermediate moving member 18 is connected to the belt 196.  When the second belt 196 is circulated, the intermediate moving member 18 is moved together with the belt 196; [55].  Ohta further discloses the vessel 17 is supported by the intermediate holding member 18; [45])
wherein the pair of pulleys are provided with rotational shafts (Ohta discloses pulleys 195 are fixed around a rotating shaft; [56]).  
Although Ohta teaches the pair of pulleys provided with rotational shafts, the pair of first rails, the pair of second rails, and the belt, Ohta does not specifically teach the pair of pulleys are provided with vertical rotational shafts, the pair of first rails provided on outer sides of the belt facing across the rotational shafts, the pair of second rails provided on outer sides of the first fails facing across the first rails, and the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pair of pulleys provided with rotational shafts, the pair of first rails, the pair of second rails, and the belt of Ohta, to be configured such that the pulleys are provided with vertical rotational shafts, the pair of first rails provided on outer sides of the belt facing across the rotational shaft, the pair of second rails provided on outer sides of the first rails facing across the first rails, and the first rails, the second rails, and the belts are placed side by side without overlapping with each other in a vertical direction, because the vertically rotational pulleys, the pair of first rails provided on outer sides of the belt facing across the rotational shaft, the pair of second rails provided on outer sides of the first rail facing across the first rails, and the first rails, the second rails, and the belts placed side by side without overlapping with each other in a vertical direction is merely a rearrangement and reversal of parts that would reduce the overall footprint of the transport mechanism.  The modification resulting in the nested rails 191/192 being reversed such that the second rails 192 are provided on outer sides of the first rails 191 and facing across the first rails, and the pulleys 193 and belt 194 being rearranged in a vertical position therebetween the first and second rails. Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 (VI)(A) and 2144.04 (VI)(C).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a rearrangement and reversal of parts that would reduce the overall footprint of the transport mechanism.

Regarding claim 3, Ohta discloses the automatic analysis apparatus according to claim 1 above, further comprising: 
a damper which imparts viscous resistance depending on opening/closing operation speed over whole range of the opening/closing operation of the vessel or the intermediate moving member (Ohta discloses a hydraulic damper 198 affixed to the casing 11 and the other end fixed to the drawer 114; fig. 7, [65].  The magnitude of the resistance by the hydraulic damper 198 prevents drawer 114 from swiftly opening and closing, preventing vessel 17 from moving rapidly; [65])

Response to Arguments
Applicants arguments filed on 09/20/2022 have been fully considered but were not found persuasive.  

Applicants argue on pages 6-7 of their remarks towards the drawing objection that fig. 5 shows mounting portions of the rails 41 and 43 in addition to the rails 41 and 43 themselves, and that the rails themselves do not overlap.  As discussed in the applicant-initiated interview, and summarized in the examiner interview summary record on 11/15/2022, the examiner respectfully disagreed with applicants arguments however, the examiner also suggested applicants include a screenshot of fig. 5 with annotations defining the portions of the guide rails and to amend the written description to specifically define the vertical portion of rail 41 as being the guide rail in order to overcome the drawing objection.

Applicants argue on pages 7-10 of their remarks towards the amended claims that Ohta teaches only a single guide rail 190 has a first and second guide grooves 191 and 192. The examiner respectfully disagrees and believes applicants have mischaracterized the prior art.  Ohta discloses in paragraphs [53-55] “The guide rail 190 is configured to freely extend and retract along an imaginary straight line connecting the predetermined position P undefined 1 and the take-out position P undefined 2. Specifically, as shown in FIG. 5, the guide rail 190 is formed by nesting two rails 191, 192. Among the two rails 191, 192, one rail 191 is fixed to the housing 11, and the other rail 192 is fixed to a drawer door 114. That is, the guide rail 190 expands and contracts in accordance with the opening / closing operation of the pull-out door 114. Further, guide rails 191 a and 192 a continuous on the same straight line are formed in the two rails 191 and 192. The guide grooves 191 a and 192 a penetrate from the upper surface of the rails 191 and 192 to the lower surface and protrusions 18 b provided on the lower surface of the holder 18 are inserted into the guide grooves 191 a and 192 a ). That is, the holder 18 can slide on the guide rail 190 along the guide grooves 191 a, 192 a. [Figs] 3 and 4, the projection 18b of the holder 18 is connected to the second belt 196. When the second belt 196 is circulated, the holder 18 is moved together with the second belt 196 ing. A projection 114 a is also formed on the lower surface of the drawer door 114. The protrusion 114 a of the drawer door 114 is connected to the first belt 194 so that when the drawer door 114 is opened and closed, the first belt 194 is caused to circulate in conjunction with the drawer door 114.”.  Furthermore, the examiner notes fig. 4 is a side view showing one of the first/second rails and fig. 6 shows the pair of first/second rails on the left and right side of projection 18b.  Accordingly, Ohta discloses guide rail 190 is comprised on first guide rails 191 and second guide rails 192 in addition to first guide grooves 191a and second guide grooves 192a.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798